Wells, J.
The instruction “ that the plaintiff was entitled to recover damages for the diminution of his ability to labor ” was correct. If it had been that and nothing more, the defendants do not contend that it would have been wrong. In the opinion of the court, the addition of the words “for his own support and the support of those dependent upon him” did not *542enlarge the ground of damages; nor imply that the jury were authorized to consider, as a special ground of damage, the loss of such support by those who might be dependent upon the plaintiff. It was a redundancy of expression, which' might furnish a reason for setting aside the verdict, if it should appear that the language was likely to mislead the jury. But, from the statement of the judge which accompanies these exceptions, it is manifest that it could have no such tendency. Increased damages were not claimed, at the trial, on account of others dependent upon the plaintiff. We cannot suppose, therefore, that this expression of the judge was applied by the jury in a wrong sense. Exceptions overruled.